Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment is made of the Request for First Action Interview filed on 9/15/2021; however the First Action Interview Pilot Program has been discontinued. The last day for applicants to file requests to participate in the program was January 15, 2021. 

Drawings
This application is in condition for allowance except for the following formal matters: 
The drawings are objected to because the drawings filed 9/15/2021 comprising handwritten illustrations and handwritten reference numbers are informal.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

Allowable Subject Matter
Claims 1-20 are allowable over prior art.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, a barcoded end facet printed photonic chip comprising:
an optically transparent direct laser writing substrate comprising a transverse waveguide writing surface to receive a direct write laser light for off-axis direct write laser printing and a facet surface to receive the direct write laser light for on-axis direct write laser printing of a barcode-guided direct laser written optical coupling on the facet surface;
a waveguide disposed in the optically transparent direct laser writing substrate and in optical communication with the facet surface; and
an optically visible bulk impregnated barcode disposed in the optically transparent direct laser writing substrate arranged proximate to the waveguide and in optical communication with the facet surface; and
regarding claim 9, a barcode-guided direct laser writer for barcode-guided direct laser writing of an optically transparent direct laser writing substrate, the barcode-guided direct laser writer comprising:
a translation stage that receives an optically transparent direct laser writing substrate in an off-axis printing orientation or an on-axis printing orientation with respect to a direct write laser;
a direct write laser in optical communication with the optically transparent direct laser writing substrate and that produces direct write laser light;
an optical objective in optical communication with the optically transparent direct laser writing substrate and that receives an image of the optically transparent direct laser writing substrate;
a light sensor in optical communication with the optically transparent direct laser writing substrate via the optical objective and that receives the image from the optical objective and produces image data from the image;
an analyzer in electrical communication with the direct write laser, the light sensor, and the translation stage and that:
controls the direct write laser so that the direct write laser produces the direct write laser light under the control of the analyzer;
receives the image data from the light sensor and controls the direct write laser and the translation stage based on the image data;
determines a position of a waveguide in the optically transparent direct laser writing substrate relative to an optically visible bulk impregnated barcode disposed in the optically transparent direct laser writing substrate; and
controls the translation stage so that the translation stage positions the optically transparent direct laser writing substrate relative to the direct write laser under control of the analyzer to make a barcode-guided direct laser written optical coupling on a facet surface of the optically transparent direct laser writing substrate to form a barcoded end facet printed photonic chip from the optically transparent direct laser writing substrate via barcode-guided direct laser writing, 
wherein the optically transparent direct laser writing substrate forms a barcode-guided direct laser written optical coupling in response to receipt of the direct write laser light from the direct write laser at the facet surface, and
the optically transparent direct laser writing substrate comprises:
a transverse waveguide writing surface that receives the direct write laser light when disposed on the translation stage for off-axis direct write laser printing and the facet surface that receives the direct write laser light when disposed on the translation stage for on-axis direct write laser printing of the barcode-guided direct laser written optical coupling on the facet surface:
a waveguide disposed in the optically transparent direct laser writing substrate and in optical communication with the facet surface; and 
the optically visible bulk impregnated barcode disposed in the optically transparent direct laser writing substrate arranged proximate to the waveguide and in optical communication with the facet surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (US 9,933,574) teach a waveguide last silicon photonic optical connector assembly.
Roddy et al. (US 5,018,813) teach a multichannel integrated optic modulator for laser printer.

A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389. The examiner can normally be reached Monday-Friday, 9:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





May 04, 2022
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876